PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


BUCKEYE POLYMERS, INC., et al.,                  )
                                                 )     CASE NO. 4:19CV1256
               Plaintiffs,                       )
                                                 )     JUDGE BENITA Y. PEARSON
               v.                                )
                                                 )
BUNTING MAGNETICS CO.,                           )
                                                 )     MEMORANDUM OF OPINION
               Defendant.                        )     AND ORDER
                                                       [Resolving ECF No. 8]



       Pending before the Court is Defendant Bunting Magnetics Co.’s Motion to Dismiss Or, In

The Alternative, To Transfer Venue. ECF No. 8. Plaintiffs Buckeye Polymers, Inc. and BPI

Recycling, LLC have filed their opposition. ECF No. 9. Defendant has replied. ECF No. 11.

For the reasons that follow, the Court grants Defendant’s motion requesting transfer of venue.1

                                         I. Background

       Plaintiffs jointly own and operate a waste recycling business. In 2018, Plaintiffs entered

into an agreement with a financing company, Varilease, to purchase specified equipment

(“Equipment”) from Defendant capable of separating polymers from non-polymer waste

materials.2 ECF No. 1-1 at PageID #: 10. Plaintiffs allege that, subsequent to installation, the

Equipment failed to work as intended, instead discharging both polymer and non-polymer


       1
         Because the Court grants Defendant’s motion to transfer, the Court declines to
rule on the merits of Defendant’s motion to dismiss.
       2
        Defendant sold Varilease the recommended Equipment and effectuated a Master
Lease between Varilease and Plaintiffs, whereby the Equipment was leased to Plaintiffs.
(4:19CV1256)

materials from its waste feed. Id. at PageID #: 9. As a result, Plaintiffs have had to employ

pickers to manually separate feed material, at a slower rate, resulting in increased overall costs

and decreased productivity. Plaintiffs have also incurred additional costs associated with making

the Equipment a complete system. Id. at PageID #: 10.

       Plaintiffs filed a complaint alleging two causes of action, for negligent misrepresentation

and promissory estoppel, in the Mahoning County Court of Common Pleas on April 30, 2019.

ECF No. 1 at PageID #: 1. Plaintiffs allege that Defendant, understanding Plaintiffs’ specific

waste recycling business needs, falsely informed Plaintiffs that the Equipment would separate or

remove specific non-polymer waste from polymer waste in Plaintiffs’ feed stream.3 ECF No. 1-1

at PageID #: 10. Plaintiffs allege that, subsequent to installation of the Equipment, and after

informing Defendant that the Equipment did not handle Plaintiffs’ ascertained needs, Defendant

proposed an expensive     yet “the only”   solution. Id. at PageID #: 9-10. To “give Plaintiffs a

complete system,” Plaintiffs would have to make an “additional purchase” and have installed, an

“Eddy Current System” for a price of $76,190.00. Id. Plaintiffs allege that they have been

injured as a direct and proximate cause of their reliance upon Defendant’s alleged negligent

misrepresentations relating to the Equipment.4 Plaintiffs claim entitlement to damages in the

form of lease payments to Varilease, consequential and reliance damages, and fees and costs. Id.



       3
          Defendant visited Plaintiffs’ facility and viewed Plaintiff’s waste feed stream
prior to the sale of the Equipment.
       4
          Defendant visited Plaintiffs’ recycling facility to examine, assess, and
recommend the Equipment needed to separate and expel non-polymer waste from
Plaintiffs’ feed stream. ECF No. 1-1 at PageID #: 8.

                                                  2
(4:19CV1256)

       Defendant removed the action to the United States District Court for the Northern District

of Ohio, Eastern Division on the basis of diversity jurisdiction, pursuant to 28 U.S.C. § 1441(a).

Defendant then moved the Court to either dismiss the action under Rule 12(b)(6) for failure to

state a claim upon which relief can be granted, or, alternatively, to transfer the action to the

District of Kansas under 28 U.S.C. § 1404(a).

                                         II. Legal Standard

       Section 1404(a) permits a change of venue for the convenience of parties and witnesses

as well as the interest of justice, and provides in pertinent part: “For the convenience of parties

and witnesses, in the interest of justice, a district court may transfer any civil action to any other

district or division where it might have been brought.” 28 U.S.C. § 1404(a). Accordingly, under

traditional § 1404(a) analysis, a court may consider the following factors upon a motion for

change of venue: “(1) the convenience of the parties; (2) the convenience of the witnesses; (3) the

interests of justice; and (4) whether the civil action might have been brought in the district to

which the movant requests a transfer.” Roberts Metals, Inc. v. Florida Prop. Mktg., Inc., 138

F.R.D. 89, 91-92 (N.D. Ohio 1991), aff'd 22 F.3d 1104 (Fed. Cir. Mar. 14, 1994) (Table). A

court may also consider the plaintiff's choice of forum and the respective docket loads of the two

district courts. Id. at 94. ; Pace Indus. Union-Mgmt. Pension Fund v. King Soopers, Inc., 2011

WL 1481306, at *1 (M.D. Tenn. April 18, 2011) (citations omitted).

       “The calculus changes, however, when the parties’ contract contains a valid forum

selection clause, which represents the [parties’] agreement as to the most proper forum.” Atl.

Marine Constr. Co., Inc. v. U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S. 49, 63 (2013) (internal


                                                   3
(4:19CV1256)

quotations and citations omitted). The enforceability of a forum selection clause in a diversity

suit is governed by federal law. Wong v. PartyGaming Ltd., 589 F.3d 821, 828 (6th Cir. 2009).

Federal courts have held that the clause should be upheld “absent a strong showing that it should

be set aside.” Id. (citing Carnival Cruise Lines v. Shute, 499 U.S. 585, 595, (1991)). The

plaintiff bears the burden of showing that the clause should not be applied. Id.; see also Braman

v. Quizno’s Franchise Co., 2008 WL 611607, at *4-5 (N.D. Ohio, Feb. 20, 2008) (plaintiffs bear

a “heavy burden” of showing that the forum selection clause should be invalidated). Specifically,

the court should consider: “(1) whether the clause was obtained by fraud, duress, or other

unconscionable means; (2) whether the designated forum would ineffectively or unfairly handle

the suit; and (3) whether the designated forum would be so seriously inconvenient such that

requiring the plaintiff to bring suit there would be unjust.” Id. (citing Sec. Watch, Inc. v.

Sentinel Sys., Inc., 176 F.3d 369, 375 (6th Cir. 1999)).

                                          III. Discussion

       Plaintiffs do not dispute the enforceability of the forum selection clause, and nothing

indicates that the clause was obtained by fraud, that the District of Kansas would be unable to

effectively handle the case, or that forcing Plaintiffs to litigate in Kansas would be so seriously

inconvenient as to be unjust. Accordingly, the Court finds that the clause is enforceable.

       Plaintiffs do, however, challenge the applicability of the forum selection clause to this

dispute. Plaintiffs argue that the venue provision refers only “to actions arising out of contract,

i.e. breach of contract, breach of warranty” and that the provision does not apply to actions




                                                  4
(4:19CV1256)

“stem[ming] from the Defendant’s alleged negligence in conveying inaccurate information

before [Plaintiffs] entered into an Agreement.” ECF No. 9 at PageID #: 88-89.

       Plaintiffs’ proposition that the forum selection clause “does not apply to non-contractual

based causes of action” misses the mark. Id. A forum selection clause applies to causes of

action whether they sound in contract or originate in contract. A contractual claim disguised as a

non-contractual cause of action is still subject to the forum selection clause. See Schmidt v.

Lowitz, 2006 WL 2660637, at *3 (N.D. Ohio Sept. 15, 2006) (plaintiff’s tort claims alleging

fraudulent representations sound in contract and are thus governed by forum selection clause);

see also Lambert Pv. Kysar, 983 F.2d 1110, 1121 (1st Cir. 1993) (“[Plaintiff] argues, in effect,

that he should be permitted to escape the consequences of the parties’ forum selection merely by

alleging tortious conduct relating to the formation (rather than the performance) of their contract.

We cannot accept the invitation to reward attempts to evade enforcement of forum selection

agreements through “artful pleading of [tort] claims” in the context of a contract dispute.”)

(internal quotations and citations omitted) (emphasis in original).

       Plaintiffs’ claims of negligent misrepresentation and promissory estoppel, though cloaked

as non-contractual causes of action, are derived from their contractual agreement with Defendant.

In seeking to sidestep the applicability of the forum selection clause, Plaintiffs spend most of

their briefing arguing that Defendant’s actions in negligent misrepresentation are removed from

the contract. This contention is without merit. The parties’ relationship regarding the Equipment

is governed wholly by the contract that they entered which contains the valid forum selection




                                                 5
(4:19CV1256)

clause.5 ECF No. 8-2, 8-3, 8-4, 8-5. Furthermore, Plaintiffs ignore a critical passage from the

parties’ contract   a merger clause, which incorporates the entire agreement relating to the

Equipment.6 ECF No. 8-4 at PageID #: 77. The forum selection clause states:

       Any contract arising out of the making and acceptance of a Bunting offer or quote
       shall be deemed to have been made in the State of Kansas, and shall be construed
       according to the laws of the State of Kansas. The Buyer stipulates that any resultant
       agreement is substantially performable by the parties and that jurisdiction exists
       solely within the state of Kansas. Id.

       The ordinary and plain meaning of the language in the parties’ contract presents the

existence of a binding, unambiguous forum selection clause      indicating the state of Kansas as

the forum   and a choice of law provision     requiring Kansas substantive law to govern the

dispute. The language of the clause specifies that Kansas is the exclusive forum in which parties

may bring suits relating to the Equipment. Furthermore, both parties’ briefing almost entirely

cite to Kansas state law, signifying their intent to be bound by the clause.

       Plaintiffs have failed to meet their burden to show why the forum selection clause should

not be applied. Because the parties’ forum selection clause is enforceable and applicable to this

lawsuit, Defendant’s motion to transfer the case to the United States District Court for the

District of Kansas is granted.




       5
          The parties’ contract consists of Defendant Bunting’s Pro Forma Invoice;
Plaintiffs Purchase Order; the Bunting Terms and Conditions; and the Bunting Plain Talk
Warranty.
       6
        The merger clause provides: “The Buyer’s purchase order, upon
acknowledgment by Bunting, Bunting’s Terms and Conditions of Sale, and the Bunting
Product Warranty represent the entire agreement between Bunting and the Buyer.”

                                                  6
(4:19CV1256)

                                         IV. Conclusion

       For the foregoing reasons, the Court grants Defendant’s motion to transfer. ECF No. 8.

This action is transferred to the United States District Court for the District of Kansas pursuant to

28 U.S.C. § 1404(a).




       IT IS SO ORDERED.


 September 16, 2019                             /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                 7
